Case 2:19-cv-00336-JRG Document 240 Filed 02/26/21 Page 1 of 2 PageID #: 15626




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 BARKAN WIRELESS IP HOLDINGS, L.P.,                 §
                                                    §
                Plaintiff,                          §
                                                    §
 v.                                                 §   CIVIL ACTION NO. 2:19-CV-00336-JRG
                                                    §
 SPRINT CORPORATION,        SPRINT                  §
 COMMUNICATIONS CO., L.P., SPRINT                   §
 SOLUTIONS, INC., SPRINT SPECTRUM                   §
 L.P., COMMSCOPE TECHNOLOGIES,                      §
 LLC,                                               §
                                                    §
                Defendants.                         §


                                             ORDER

       In light of the parties’ Joint Notice Regarding Mediation (Dkt. No. 148) notifying the Court

that mediation would be beneficial in this matter, but that the parties are unable to agree on a

mediator, the Court hereby appoints the Hon. David Folsom, Jackson Walker, L.L.P., 6002-B

Summerfield Drive, Texarkana, Texas 75503, telephone number (903) 255-3251 Email:

dfolsom@jw.com, as mediator in the above referenced case. The parties are ORDERED to

mediate before the Hon. David Folsom as soon as reasonably practicable but in no event later than

thirty (30) days from the issuance of this Order.

       Mediation shall be governed by the Court-Annexed Mediation Plan, found at:

hthttp://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. In particular and without

limitation, the Mediation Plan requires the presence at the mediation conference of all parties,

corporate representatives, and any other required claims professionals (e.g., insurance adjusters,

etc.) with full authority to negotiate a settlement. Exceptions to this requirement may be made only

by the presiding judge in writing. Further, this Court’s Standing Order Regarding the Use of Local
Case 2:19-cv-00336-JRG Document 240 Filed 02/26/21 Page 2 of 2 PageID #: 15627




Counsel      in     Mediation      (dated     April     30,     2018      and      found        at

http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap) shall be complied

with wherever applicable.

      So ORDERED and SIGNED this 26th day of February, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                               2
